t c memo united_states tax_court walter l gross jr and barbara h gross petitioners v commissioner of internal revenue respondent calvin c linnemann and patricia g linnemann petitioners v commissioner of internal revenue respondent docket nos filed date ps made gifts to their children of shares in s_corporation which annually distributed substantially_all of its income r determined gift_tax deficiencies based on adjustments increasing the fair_market_value of the shares principal differences between the parties are whether to tax affect corporation’s earnings in determining discounted cash- flow the discount for lack of marketability and the cost of equity held value of shares determined marketability discount and cost of equity determined tax affecting inappropriate under facts presented james j ryan and gerald j rapien for petitioners robin herrell and matthew fritz for respondent memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for trial briefing and opinion by notices of deficiency dated date respondent determined deficiencies in federal gift_taxes as follows docket number petitioner year deficiency walter l gross jr dollar_figure barbara h gross big_number calvin c linnemann big_number patricia g linnemann big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the common question presented by these consolidated cases is the date fair_market_value of certain shares of corporate stock transferred by gift by petitioners walter l gross jr walter gross and patricia g linnemann patricia linnemann to their respective children petitioners barbara h gross barbara gross and calvin c linnemann calvin linnemann the wife and husband of walter gross and patricia linnemann respectively are petitioners because they and their respective spouses consented to having the gifts made by each spouse considered for federal gift_tax purposes as having been made one-half by each spouse respondent initially determined that each share of stock in question had a value of dollar_figure but now concedes that each such share has a value of no more than dollar_figure petitioners based their gift_tax liabilities on a value of dollar_figure which they maintain is the correct value findings_of_fact introduction some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time of the filing of the petitions all of the petitioners resided in cincinnati ohio g éj pepsi-cola bottlers inc the shares of stock in guestion are shares of g j pepsi-cola bottlers inc g j an ohio corporation formed in the business operations of g j can be traced to a business conducted by a partnership formed in the 1920s between two married couples isaac n and esther m jarson and walter l and nell r gross the founders by the year of the gifts here in guestion the founders had died and ownership of g j had devolved to certain relatives of the founders viz the gross family group which included members of the linnemann family and the jarson family group in directly and through voting trusts each family group owned percent of the outstanding shares of stock of g j in g j elected to be taxed as a small_business_corporation an s_corporation within the meaning of sec_1371 of the internal_revenue_code of by agreement dated date the s_corporation agreement the shareholders of g j agreed to maintain g j’s status as an s_corporation for at least years g j in fact maintained its s_corporation status through date at which time there were no plans to change its s_corporation status further an agreement restricting the transfer of the g j shares by and among the members of the gross family group the gross family restrictive transfer agreement dated date also remained in effect as of date ' the gross family restrictive transfer agreement contained express provisions to prevent termination of g j's s_corporation status as of date g éj had issued an outstanding big_number shares of common_stock without par_value in g j's top management positions and voting control were largely in the hands of the senior members of the gross and jarson family groups the shareholders of g j got along well there was a similar restrictive transfer agreement by and among the members of the jarson family group holding shares of g éj dated date which also remained in effect as of date and they did not allow differences in their business philosophies to interfere with the successful operation of the corporation none of g j's shareholders was interested in selling his or her shares in g j bottled and distributed various soft drinks including seven-up dr pepper and five variations of pepsi- cola through franchise agreements with pepsico dr pepper and seven-up g j had the exclusive right to bottle and distribute the various soft drinks it produced within several geographic territories g j was a well-managed company in it was the third-largest independent pepsi-cola bottler g j owned most of the real_estate associated with its plants and warehouses it owned in excess of vehicles including tractors trucks and trailers additionally g j owned about big_number soft drink vending machines g j sold the soft drinks it produced to supermarkets convenience stores mass merchandisers gas mini- marts drugstores vending companies restaurants bars lunch counters and concessions in it had approximately big_number customers from through there were steady increases in gé j's operating income total income and distributions to shareholders during that period distributions to shareholders nearly equaled the company's entire income as shown below fiscal_year operating other total shareholder ended income income income distributions dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners' gifts on date walter gross made a gift of shares of common_stock in g j to each of his three children together the walter gross gifts each of the walter gross gifts represented dollar_figure percent of the issued and outstanding shares of g éj walter and barbara gross the grosses each reported one- half of the amount they determined to be the value of the walter gross gifts on a timely filed form_709 united_states gift and generation skipping transfer_tax return form_709 in determining and reporting the value of the walter gross gifts the grosses relied on an appraisal report prepared by business valuations inc the business valuations report and business valuations respectively dated date valuing shares of g j's common_stock as of date at dollar_figure a share since the grosses used a value of dollar_figure a share the total reported value of the walter gross gifts was dollar_figure on date patricia linnemann made a gift of shares of common_stock in g j to each of her two children the patricia linnemann gifts each of the patricia linnemann gifts represented dollar_figure percent of the issued and outstanding shares in g j patricia and calvin linnemann the linnemanns each reported one-half of the amount they determined to be the value of the linnemann gifts on a timely filed form_709 in determining and reporting the values of the patricia linnemann gifts the linnemanns also relied on the business valuations report the total reported value of the patricia linnemann gifts was dollar_figure ultimate finding of fact on date the fair_market_value of a share of stock of g j representative of the shares constituting both the walter gross and patricia linnemann gifts was dollar_figure opinion i introduction on date walter gross and patricia linnemann made gifts to their respective children of shares of stock ina corporation g j pepsi-cola bottlers inc g j walter gross and patricia linnemann are members_of_a_family group the gross family group that in owned percent of the outstanding shares of stock of g j each child received a number of shares of stock in g j constituting less than a 1-percent interest in the corporation the parties disagree as to the fair_market_value value of those gifts the parties have assumed that each of the shares of stock in question a g j share had the same value but have expressed their disagreement over that value petitioners argue that on date the gift date the value of a g j share was dollar_figure respondent argues that it was dollar_figure il code and regulations sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by individuals sec_2512 provides that i f the gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift the standard for determining the value of a gift_for purposes of the gift_tax is fair_market_value ie the price at which the property would change hands between a willing buyer and seller neither being under any compulsion to buy or sell and both having knowledge of relevant facts see 411_us_546 sec_25_2512-1 gift_tax regs valuation is an issue of fact see eg 94_tc_193 and petitioners bear the burden_of_proof rule a we have found that the fair_market_value of a g j share was dollar_figure on the gift date we shall explain our reasons for that finding tiil arguments of the parties a reliance on expert testimony both parties rely on expert testimony to establish the value of a g j share petitioners rely on the expert testimony of david o mccoy a business appraiser who prepared a report valuing the common shares of g j mr mccoy was accepted as an expert appraisal witness by the court and his report was accepted into evidence as his direct testimony mr mccoy also prepared a report in rebuttal to respondent’s expert witness which report was accepted into evidence as additional direct testimony petitioners also called charles a wilhoite an appraiser and valuation expert who prepared a second report in rebuttal to respondent’s expert witness mr wilhoite was accepted as an expert on appraisal and valuation methodology by the court and his report was accepted into evidence as his direct testimony respondent called mukesh bajaj ph d an appraisal expert who prepared two reports one valuing minority interests in g j as of the gift date and one in rebuttal to mr mccoy’s first report dr bajaj was accepted as an expert appraisal witness by the court and his reports were accepted into evidence as his direct testimony the principal disagreements among the parties’ expert witnesses are whether it is appropriate to tax affect g j’s earnings in determining the value of a g j share the lack of marketability discount to be applied in valuing a gé j share and g j’s cost of equity we shall describe their testimony with respect to their areas of disagreement b mr mccoy’s testimony introduction mr mccoy stated that his assignment was to determine the fair_market_value of small minority interests in the common_stock of g j mr mccoy used three separate methods to determine that value market price comparison method discounted future free cash-flow method and valuation by capitalization of earnings mr mccoy gave equal weight to the results reached under the second and third methods but only one-third of that weight to the result reached under the first method mr mccoy determined a weighted average value for a g j share and then applied a discount for lack of marketability to arrive at the aforementioned value for a g j share of dollar_figure tax affecting g éj’s earnings under the discounted future free cash-flow method mr mccoy considered g j to be an asset capable of producing cash-flows to its owners for an infinite number of periods he determined the present_value of g j by first hypothesizing the available cash for each such period second discounting each such amount to reflect both the delay in payment and the risk of nonpayment and third summing the results mr mccoy testified that in various professional associations published standards governing the conduct of professional business appraisers and that professional appraisers were ethically bound to follow those standards specifically mr mccoy specified an appraisal foundation publication entitled the uniform standards of professional appraisal practice uspap which required business appraisers to be aware of to understand and correctly to employ recognized methods and techniques necessary to produce a credible result the standards rule mr mccoy further testified that in order to comply with the standards rule it was necessary for professional appraisers to tax affect the earnings_of an s_corporation in order to produce a credible business appraisal to accomplish such tax affecting mr mccoy introduced a fictitious tax burden equal to an assumed corporate tax_rate of percent which he applied to reduce each future period’s earnings before such earnings were discounted to their present_value sec_11 imposes a tax on the income of every corporation additionally the shareholders of a c_corporation defined in sec_1361 as any corporation which is not an s_corporation must include in gross_income any dividends received from the c_corporation sec_301 thus giving rise to the claim that the income of a c_corporation is subject_to a double tax conversely an s_corporation as defined in sec_1361 continued lack of marketability discount mr mccoy examined several studies that considered the lack of marketability of closely held and restricted securities mr mccoy testified that based on his examination an average lack of marketability discount for shares that would eventually become freely tradable was mr mccoy then concluded that a greater discount was required for the g j shares because they were illiquid and not marketable mr mccoy testified that a discount rate of at least percent was required to compensate an owner for the lack of marketability of those shares cost of capital mr mccoy testified that g j's cost of equity_capital was percent he explained that g j compared in size to very continued generally is not subject_to the sec_11 tax see sec_1363 instead the items of income loss deduction or credit of the s_corporation are passed through to the shareholders of the s_corporation and are taken into account directly in computing their tax_liabilities see sec_1366 additionally in ohio s_corporations such as g j are not subject_to state_income_tax see ohio rev code ann sec_5733 b banks-baldwin specifically mr mccoy noted that in addition to being closely held the g j shares were restricted as to transferability and were subject_to a right_of_first_refusal ‘ in his oral testimony mr mccoy distinguished between nominal and real numbers mr mccoy testified that the difference was that the effects of inflation which he opined to be percent were eliminated from nominal numbers to produce real numbers mr mccoy explained that we must add his opined 4-percent inflation rate to his reported cost of equity continued small capitalization public companies which necessitated such a required rate of return in addition to his market--derived required rate of return mr mccoy further buttressed his opinion by summing the following component risk factors of g éj's cost of equity_capital percent as the risk-free rate of return percent as an equity risk premium percent as an adjustment for company specific risk and finally percent as a small capitalization risk premium cc dr bajal’s testimony introduction dr bajaj also stated that his assignment was to determine the fair_market_value of certain minority blocks of stock in g j dr bajaj relied principally on a discounted cash-flow approach to determine that value to test the validity of his conclusions he considered the values of companies he thought comparable to g éj he also applied a discount for lack of marketability and he arrived at the aforementioned value for a g j share of dollar_figure continued percent in order to convert it back to a nominal number for comparative purposes he therefore agreed that using nominal numbers his calculated cost of equity was percent compared to dr bajaj's calculation of percent although the sum of mr mccoy's risk factors i sec_15 percent mr mccoy added percent to his result in order to convert it to a nominal rate of return for comparison purposes see supra note assumption of a zero-percent corporate tax_rate dr bajaj knew that g j was an s_corporation on the valuation_date and based on information that he had received from g j's management he assumed that it would remain an s_corporation indefinitely he further assumed that virtually all of g éj's earnings would continue to be distributed to its shareholders dr bajaj determined that a zero-percent corporate tax_rate was an appropriate assumption to make in determining the earnings_of g j available for distribution dr bajaj also ignored shareholder level taxes in arriving at his discount rate lack of marketability discount dr bajaj testified that an appropriate discount for lack of marketability applicable to géj's shares on the valuation_date wa sec_25 percent in arriving at his conclusion dr bajaj first reviewed various commonly cited published studies that examined marketability discounts he divided the studies into two categories studies that analyzed sales of restricted_stock by firms that also had publicly traded shares and studies that compared share prices observed in successful initial public offerings ipos with regard to the first category dr bajaj concluded that due to variations in characteristics of the observed firms and transactions only about to percent of the observed discounts could be attributed to a lack of marketability with regard to the second category dr bajaj concluded that the published results were not useful in evaluating discount levels for two reasons first dr bajaj testified that many of the pre-ipo private market transactions probably did not occur at fair_market_value second dr bajaj testified that examining only a selection of firms that carried out successful ipos was a biased statistical sample and that such bias would tend to increase the apparent discount relying more on his own empirical analysis of lack of marketability discounts and considering such factors as g j's generous dividend policy and its greater marketability restrictions e the restrictive transfer agreements dr bajaj concluded that a conservative estimate of the lack of marketability discount for g j's shares on the valuation_date wa sec_25 percent cost of capital dr bajaj used a 5-percent cost of equity and a 25-percent cost of debt to derive a 4-percent weighted cost of capital for g éj he used the capital_asset pricing model to derive his opined cost of equity dr bajaj used dollar_figure percent as according to dr bajaj the studies that analyzed sales of restricted_stock by firms that also had publicly traded shares demonstrated that the median discounts ranged from to percent the risk-free rate of return ’ 4-percent as the long-term market risk premium and dollar_figure percent as g j's beta coefficient ’ dr bajaj's cost of equity calculation was as follows dollar_figure dollar_figure percent dr bajaj determined g j's cost of debt capital by looking at g j's real borrowing costs in date g j took on debt in part to fund an expansion it borrowed the needed funds at dollar_figure percent which was three-quarters of a percent below the then prime rate of percent d petitioners' motion in limine petitioners have moved to exclude dr bajaj's testimony the motion first petitioners argue that dr bajaj's opinion as to the fair_market_value of a minority stock ownership_interest in g j 1s inadmissible because it was derived from the application of scientifically unreliable methodologies see 509_us_579 under the dr bajaj explained that the yield_to_maturity on 30-year treasury securities was an appropriate measure of a risk-free rate which according to information published by the federal reserve was dollar_figure percent as of date dr bajaj explained that the 4-percent long-term market risk premium was derived from historical data published by ibbotson associates inc dr bajaj defined beta as a measure of the tendency of a security's return to move with the overall market's return he estimated g j's beta from the betas for public firms operating in the soft drink industry for which published figures were available federal rules of evidence the trial judge must ensure that any and all scientific testimony or evidence admitted is not only relevant but is also reliable petitioners further argue that neither dr bajaj's underlying data nor his empirical analysis has been published or otherwise submitted for peer review by the appraisal profession finally petitioners argue that in part the data dr bajaj relied upon was not available in and therefore a willing and knowledgeable buyer and seller could not at that time be expected to have relied on dr bajaj's marketability discount analysis in arriving at a fair_market_value determination of g j's stock petitioners cite 94_tc_193 and estate of mueller v commissioner tcmemo_1992_284 as authority for the proposition that we must reject dr bajaj's new data and empirical analysis as a matter of law we disagree in daubert v merrell dow pharm inc supra pincite the supreme court held that the general acceptance test the dominant standard for determining the admissibility of novel scientific evidence at trial was superseded by the adoption of the federal rules of evidence fed r of evid reads if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience -- - training or education may testify thereto in the form of an opinion or otherwise pursuant to fed r of evid the court must assure that scientific evidence is not only relevant but also reliable daubert v merrell dow pharm inc supra pincite daubert however 1s not limited to evidence that is scientific only in the laboratory sense recently in kumho tire co v carmichael u s 119_sct_1167 the supreme court made clear daubert’s general holding--setting forth the trial judge’s general ‘gatekeeping’ obligation--applies not only to testimony based on ‘scientific’ knowledge but also to testimony based on ‘technical’ and ‘other specialized’ knowledge dr bajaj's testimony as well as mr mccoy's was of a technical nature therefore daubert is applicable here and we have a gatekeeping role to perform as we have said value is a question of fact see supra sec ii dr bajaj has an opinion as to that fact arrived by applying certain tools of financial analysis primarily a discounted cash-flow analysis which is a method of analysis also employed by mr mccoy petitioners do not claim that a discounted cash-flow analysis is an unreliable tool for determining the present_value of one or more future cash-flows eg the distributions of cash dr bajaj assumed g j would continue indefinitely we have for many years relied ona discounted cash-flow analysis to determine the present_value of one or more future cash-flows see eg 7_bta_295 willamette indus inc v commissioner tcmemo_1990_339 setting forth the algebraic formula to determine the present_value of a future payment when properly applied a discounted cash-flow analysis is a reliable tool for financial analysis the difference in opinions as to value reached by the two expert witnesses at least to the extent it is attributable to the discounted cash-flow approach is exclusively the result of differences between them as to the values of certain variables not a difference as to methodology therefore since we find the discounted cash-flow analysis to be a reliable tool to determine the present_value of one or more future cash-flows we believe that petitioners’ argument to wit that dr bajaj’s opinion is based on unreliable methodologies is nonsensical because we find that both parties' experts relied on the same acceptable valuation methodology and that the areas of disagreement between the experts are merely factual disagreements over various factors and assumptions we need not address further petitioners' second concern that dr bajaj's method has not been subjected to peer review finally we address petitioners' last contention that the data dr bajaj relied upon was not available in and therefore in calculating a discount for lack of marketability a willing buyer and seller could not have relied upon it dr bajaj's sample consisted of observed transactions from date to date seventy-eight of the transactions preceded the gift date and were announced subseguent to the gift date petitioners' reliance on estate of newhouse v commissioner supra and estate of mueller v commissioner supra is misplaced in estate of newhouse we held t he focus of a valuation inquiry is on the existing facts circumstances and factors at the valuation_date that influence a hypothetical willing buyer and willing seller in determining a selling_price estate of newhouse v commissioner t c pincite it is not improper however to consider later events to the extent that such events may shed light upon a fact circumstance or factor as it existed on the valuation_date see eg 88_tc_38 we do not interpret dr bajaj to have opined that a willing buyer and a willing seller would or could have relied upon the data he used on the gift date instead dr bajaj testified that based on a survey and examination of similar transactions including transactions that occurred after the gift date we can determine with reasonable accuracy what willing buyers and willing sellers were doing on the valuation_date dr bajaj testified it is methodologically appropriate to use the comprehensive sample i collected to estimate marketability discounts even though approximately half the sample consists of post-valuation date announcements because there is no reason to believe that the underlying economics of private_placement would have changed after the valuation_date we agree further petitioners have not alleged that the observed lack of marketability discounts in similar private_placement transactions would have changed after the valuation_date additionally after performing an identical statistical analysis on only the prevaluation portion of his data sample dr bajaj reported a predicted discount similar to the discount he predicted using his complete data ’ for the foregoing reasons petitioners' motion will be denied and an appropriate order will be issued iv valuation of the gift tax affecting géj's earnings a introduction the decision whether to tax affect g j’s projected_earnings under the discounted cash-flow approach accounts for the most significant differences between the parties' expert witnesses in fact dr bajaj repeated his analysis substituting a in fact the predicted discount associated with the prevaluation data was slightly lower than with the full sample 40-percent corporate_income_tax rate for the zero-percent corporate rate he first assumed offsetting for interest payment deductions dr bajaj calculated that the resulting market capitalization dropped from dollar_figure million to dollar_figure million a 34-percent reduction which amount was within percent of the weighted average value dollar_figure computed by mr mccoy petitioners argue for tax affecting not only on the basis of the testimony of their expert witnesses but also on the basis that respondent has advocated that adjustment and must be held to it b petitioners' position petitioners introduced into evidence two internal documents of the internal_revenue_service a valuation guide for income estate_and_gift_taxes the guide and an examination technique handbook for estate_tax examiners the handbook we read those excerpts as neither requiring tax affecting nor laying the basis for a claim of detrimental reliance the guide in relevant part reads x s_corporations are treated similarly to partnerships for tax purposes s_corporations lend themselves readily to valuation approaches comparable to those used in valuing closely held corporations you need only to adjust the earnings from the business to reflect estimated corporate income taxes that would have been payable had the subchapter_s_election not been made the handbook in relevant part reads if you are comparing a subchapter_s_corporation to the stock of similar firms that are publicly traded the net_income of the former must be adjusted for income taxes using the corporate tax_rates applicable for each year in question and certain other items such as salaries these adjustments will avoid distortions when applying industry ratios such as price to earnings both statements lack analytical support and we refuse to interpret them as establishing respondent’s advocacy of tax- affecting as a necessary adjustment to be made in applying the discounted cash-flow analysis to establish the value of an s_corporation even if we were to interpret the excerpts as petitioners do petitioners do not claim that the excerpts have the force of a regulation or ruling nor have they shown the type of detrimental reliance that might work an egquitable estoppel against respondent equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment estoppel is applied against the commissioner with utmost caution and restraint 98_tc_695 internal citations and quotation marks omitted in any event detrimental reliance on the part of the party seeking to invoke estoppel is a key condition id petitioners have failed to prove that they relied on either the guide or the handbook in any way accordingly respondent is not estopped from disregarding a fictitious corporate tax when valuing an s_corporation cc mr mccoy’s testimony mr mccoy lists eight costs or tradeoffs shareholders incur as a result of electing to be taxed as an s_corporation the enumerated costs or tradeoffs highlight three areas of concern which tax-affecting is directed to address first mr mccoy addresses the possibility that if an s_corporation distributes less than all of its income the actual distributions might be insufficient to cover the shareholders' tax obligations as a theoretical matter we do not believe that tax-affecting an s corporation's projected_earnings is an appropriate measure to offset that potential burden associated with s_corporations in any event we do not think it is a reasonable assumption that g j would not make sufficient distributions to cover its shareholders' tax_liabilities g j had a strong growth record and a history of making cash distributions to shareholders that nearly equaled its entire income petitioners have not convinced us that it would be reasonable to assume g j would not continue this practice second mr mccoy addresses the risk that an s_corporation might lose its favorable s_corporation status we might consider an approach that sought to determine the probability of such an occurrence and which utilized a tax_rate equal to the product of such probability and the corporate tax_rate in an effort to guantify that potential loss we do not however think it is reasonable to tax affect an s corporation's projected_earnings with an undiscounted corporate tax_rate without facts or circumstances sufficient to establish the likelihood that the election would be lost finally mr mccoy argues that s_corporations have a great disadvantage in raising capital due to the restrictions of ownership necessary to qualify for the s_corporation_election this concern is more appropriately addressed in determining an appropriate cost of capital in any event it is not a justification for tax affecting an s corporation's projected_earnings under a discounted cash-flow approach mr mccoy has failed to put forward any cognizable argument justifying the merits of tax affecting g j's projected_earnings under a discounted cash-flow approach d mr wilhoite’s testimony mr wilhoite was asked to address whether as of the valuation_date it was reasonable for dr bajaj to value a g j share using the discounted cash-flow method while assuming a zero-percent corporate tax_rate mr wilhoite faults dr bajaj for not taking into account the known payment of taxes in arriving at a value for the g j shares it is unclear however whether the known payment that mr wilhoite has in mind is the avoided corporate level tax paid_by a c_corporation or the shareholder level tax that results from the flowthrough of tax items to the shareholders of an s_corporation the clearest argument mr wilhoite put forward explaining why it is appropriate to tax-affect an s corporation's earnings is in effect an s_corporation is committed to making distributions to shareholders sufficient to cover individual tax_liabilities on allocated s_corporation earnings in the same fashion that a c_corporation is committed to making tax_payments to the service to cover corporate tax_liabilities on reported taxable earnings whether the outflow is a cash distribution made by an s_corporation to satisfy shareholders' tax_liabilities or the direct payment of a tax_liability by a c_corporation the decrease in cash experienced by either entity represents a known payment which reduces the availability of cash which could otherwise be used to maintain or expand existing operations such a decrease must be taken into consideration when valuing an entity whether it is structured as a c_corporation or an s_corporation mr wilhoite’s testimony is not persuasive on redirect examination mr wilhoite stated y ou deduct the taxes that would be paid if the company were structured as a c_corporation and that leaves you with a distributable_amount of earnings further mr wilhoite had the following discussion with the court mr wilhoite we’re dealing with a stock of a corporation g j and g j 1s an s_corporation and g j has generated significant earnings up until the date of the valuation and all of those earnings have been distributed to the shareholders the court um-hmm mr wilhoite but every dollar of earnings for g éj in any particular year has to go to the irs whether it goes through the shareholders or directly it has to go to the irs so what’s left above the tax that they’re paying to the irs is the true distribution to the shareholder and also represents the true available cash that the company can distribute it is possible that mr wilhoite is arguing that in valuing an s_corporation the avoided c_corporation tax must be taken into account as a hypothetical expense in addition to the shareholder level taxes actually imposed on the s corporation’s shareholders indeed that is the position taken by mr mccoy mr wilhoite has failed to convince us however that dr bajaj should have applied a hypothetical corporate tax_rate in excess of the zero-percent actual corporate tax_rate he did apply he has not convinced us that such an adjustment is appropriate as a matter of economic theory or that an adjustment equal to a hypothetical corporate tax is an appropriate substitute for certain difficult to quantify disadvantages that he sees attaching to an s_corporation_election we believe that the principal benefit that shareholders expect from an s_corporation_election is a reduction in the total_tax burden imposed on the enterprise the owners expect to save money and we see no reason why that savings ought to be ignored as a matter of course in valuing the s_corporation - - although perhaps less likely mr wilhoite may believe that as a matter of proper application of a present_value analysis dr bajaj was required to tax affect g j’s expected distributions on account of the expected tax burden to be borne by its shareholders dr bajaj assumed that g j would continue to distribute all of its earnings annually he made no explicit adjustment for any shareholder level taxes although undoubtedly he knew such taxes would be due dr bajaj did not however ignore shareholder level taxes he simply disregarded them both in projecting gé j’s available cash and in determining the appropriate discount rate the present_value of any future deferred cash-flow is a function of three variables the amount of the cash-flow the discount rate and the period of deferral ’ the discount rate reflects the return over time to the investor on the amount invested commonly expressed as a rate of interest if in determining the present_value of any future payment the discount rate is assumed to be an after-shareholder-tax rate of return then the cash-flow should be reduced tax affected to an after-shareholder-tax amount if on the other hand a preshareholder-tax discount rate is applied no adjustment for taxes should be made to the tt pv c r where pv equals the present_value r equals the discount rate c equals the cash-flow and n equals the number of periods of deferral cash-flow ’ since in applying his discounted cash-flow approach dr bajaj assumed a preshareholder-tax discount rate he made no error in failing to tax affect the expected cash-flow if mr wilhoite’s criticism is based on his assumption that dr bajaj wrongly disregarded shareholder level taxes then he is in error lack of marketability discount we have considered the expert testimony on the lack of marketability issue and we weigh that testimony in light of the experts' qualifications and other credible_evidence see estate of newhouse v commissioner t c pincite while we recognize the severity of the restrictions imposed both by law and by and among the existing shareholders which limited the marketability of g j's shares in we find dr bajaj's testimony to be thorough and more persuasive than mr mccoy's taking account of the inherently subjective and imprecise nature of the thus assume that in consideration for today investing dollar_figure an investor is to receive dollar_figure in year the interest rate implicit in this example is percent assume that the investor’s return will be subject_to a 40-percent tax if the investor considers that his after-tax return will be dollar_figure and assumes an after-tax discount rate of percent then the present_value of the after-tax cash_flow of dollar_figure would be dollar_figure if on the other hand the investor considers that his pretax return will be percent then the present_value of the pretax cash_flow of dollar_figure would also be dollar_figure hence there is no difference in result investigation ’ we find that an appropriate lack of marketability discount for the gifted shares on the gift date wa sec_25 percent cost of capital the final significant area of contention between the parties is the appropriate cost of equity_capital to be used for purposes of valuing the g j shares based on the opinions of their respective experts petitioners and respondent assert g j’s appropriate cost of equity_capital was percent and percent respectively it is unclear how mr mccoy arrived pincite percent mr mccoy begins by stating the reguired rate of return is determined by comparison to rates of return on investments of similar risk he then ranks various investments by quality as of date beginning with long-term government bonds and ending with the category extreme risk one ranking consists of cc bond and very small cap companies which shows yield to both parties criticize the opposing opinion evidence testimony as being arbitrary and unsupported petitioners note that at first dr bajaj in his report carefully estimated a conservative lack of marketability discount of percent then arbitrarily based on several additional facts and with less than half a page of discussion he virtually doubles his estimate and concludes that an appropriate discount i sec_25 percent respondent in turn notes that the business valuations report relies on studies which examined biased statistical data and studies which misinterpret observed results maturity of the next higher ranking ccc bond and small cap companies shows a yield_to_maturity of mr mccoy testified that he chose percent because it fell within the range of yields to maturity for very small capitalization companies he also testified that he checked his conclusion by building up the required rate of return from various factors including an expected small stock risk premium of percent the source of which allegedly was stocks bonds bills and inflation yearbook ibbotson associates inc it is not clear how mr mccoy defines very small cap companies at trial mr mccoy in fact admitted that gé j did not fall into the ibbotson definition of a small company we therefore have no confidence in the foundation of mr mccoy's analysis on this issue we are not bound by the opinion of any expert witness and will accept or reject expert testimony in the exercise of sound judgment see 304_us_282 92_tc_312 petitioners have not met their burden of demonstrating that an appropriate cost of equity_capital for g j on the gift date was percent we find dr bajaj's testimony to be thorough and convincing dr bajaj opined a 4-percent weighted average cost of capital for g j as of the valuation_date he used the capital_asset pricing model to derive an appropriate cost of equity_capital and he used g j's real borrowing costs to derive an appropriate cost of debt capital for g j as of the valuation_date indeed géj's 25-percent borrowing rate in was three-quarters of a percent below the prime rate by the valuation_date the prime rate had dropped to percent therefore we believe that dr bajaj's opinion errs on the generous side if at all we accord significant weight to bajaj's opinion further the category immediately above very small cap companies in mr mccoy's rankings is entitled small cap companies which according to mccoy has a reported required rate of return of percent that figure is associated with a nominal category that is not inconsistent with petitioners' assertions that g j was a small company and it is in harmony with respondent's asserted value therefore we conclude that an appropriate cost of equity_capital for g j on the gift date wa sec_15 percent v conclusion for the foregoing reasons we conclude that the value of the gifted shares on the gift date was dollar_figure per share decisions will be entered under rule
